Citation Nr: 1330750	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to March 2006.  He had subsequent, unverified service in the National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal of a rating decision by Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska.  The Veteran moved during the course of this appeal, and jurisdiction of the claims file was therefore transferred to the RO in Denver.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2013.  A transcript of that proceeding is of record.  


FINDING OF FACT

The Veteran has provided credible testimony as to onset of tinnitus symptoms during active military service following his exposure to combat-related acoustic trauma and ongoing symptoms to the present day. 


CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claim. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The medical evidence establishes that the Veteran currently has tinnitus.  Such was diagnosed on VA examination in September 2008 and May 2009.  

Next, while complaints of tinnitus are not shown in service, the Veteran has presented competent and credible evidence of exposure to combat noise (guns, mortars, artillery, tanks, and jet engines) as well as to being within close proximity of an IED explosion.  His assertion of initially noticing his tinnitus after the IED explosion is also found to be credible.  38 U.S.C.A. § 1154.  Indeed, tinnitus is a disability which laypersons are competent to identify and experience.  Charles v. Principi, 16 Vet. App. 370 (2002). 

Finally, while the results of audiological testing in May 2009 were questionable, which hindered the examiner from providing a nexus opinion, the Veteran has presented documented complaints of tinnitus since as early as November 2007, which is less than two years post-service.  His testimony as to having experienced tinnitus since service was found by the undersigned to be credible.  The Board again emphasizes that tinnitus is a completely subjective condition.  There is no evidence that necessarily refutes his assertions.

Thus, resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


